DETAILED ACTION
Response to Amendment
The amendment filed on 08/24/2022 has been entered and considered by Examiner. Claims 2-4, 8-14, 19, 21, 22, 24-30 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/24/2022 has been entered.
Claim Objections
Claim 26 is objected to because of the following informalities: 
	Claim 26 is dependent on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2-4, 8-14, 19, 21, 22, 24, 27, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko et al.  (US Pub. 20070281664 A1) in view of Pietruszka (US Pub. 20070226778 A1) in further view of Klein et al. (US Pub. 20050195802 A1) in further view of Froelich (US Pub. 20100238919 A1).

For claim 2, Kaneko disclose (Figs. 1-7)) a computer-implemented method of commanding a remote device (item 1), the method comprising: 
authenticating a credential associated with a user account (steps 103-104) [0063, 0046]; 
determining a remote device associated with the user account, wherein the remote device is uniquely identified (Steps 103-104) [0063, 0046]; 
presenting one or more remote commands enabled for execution at the remote device, wherein at least one command of the one or more remote commands has been enabled for execution by input at the remote device (steps 105-108) [0064, 0072]; 
receiving input selecting a remote command from the one or more remote commands (backup/delete/lock command request) [0045-48, 0062-69]; and 
transmitting, to the remote device, an instruction to execute the selected remote command (executing said request(s)) [0045-48, 0062-69].
But Kaneko doesn’t explicitly teach the request is performed by an input.
However, Pietruszka discloses the request is performed by an input [0112-114, 0110].
Pietruszka also discloses receiving input selecting a remote command from the one or more remote commands (backup/delete/lock command request) [0112-114, 0054-58] and 
transmitting, to the remote device, an instruction to execute the selected remote command [0112-114, 0054-58].
Since, all are analogous arts addressing retrieving services for a mobile device, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Kaneko and Pietruszka to allow the user to enroll in the appropriate available services as desired, thus, improving user friendliness.
But Kaneko as modified by Pietruszka don’t explicitly teach receiving input selecting a remote device of the plurality of remote devices associated with the user account, wherein the remote device is uniquely identified.
However, Klein discloses (Fig. 7) receiving input selecting a remote device of the plurality of remote devices (any one of Home, Office, Mobile phones) associated with the user account, wherein the remote device is uniquely identified, (Fig. 7 shows selecting one of the remote terminals associated with a user’s account, the remote terminal’s unique e.g. 201B) [0009-12, 0105, 0088, 0015].
Since, all are analogous arts addressing retrieving services for a mobile device, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Kaneko and Pietruszka and Klein to allow the user to determine related devices quickly, thus, allowing the system to make more precise and appropriate determinations more efficiently.
But Kaneko and Pietruszka and Klein don’t explicitly teach displaying a list of a plurality of remote devices associated with the user account, the list indicating whether each of the remote devices is currently reachable;
However, Froelich discloses displaying a list of a plurality of remote devices associated with the user account, the list indicating whether each of the remote devices is currently reachable (status indicator for all the devices pertaining to user’s account, to show whether it’s online/available) [0054, 0038, 0043];
Since, all are analogous arts addressing communication services for a mobile device, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Kaneko and Pietruszka, Klein and Froelich to allow the user to determine the status of all devices; thus, allowing the user to make better decisions based on the status determination.

	For claim 12, Kaneko disclose (Figs. 1-7) omputing device comprising: an input interface; an output interface; a wireless network connection; a processor coupled to the input interface, the output interface, and the network connection, the processor configured to cause the computing device to:
authenticating a credential associated with a user account (steps 103-104) [0063, 0046]; 
determining a remote device associated with the user account, wherein the remote device is uniquely identified (Steps 103-104) [0063, 0046]; 
presenting one or more remote commands enabled for execution at the remote device, wherein at least one command of the one or more remote commands has been enabled for execution by input at the remote device (steps 105-108) [0064, 0072]; 
receiving input selecting a remote command from the one or more remote commands (backup/delete/lock command request) [0045-48, 0062-69]; and 
transmitting, to the remote device, an instruction to execute the selected remote command (executing said request(s)) [0045-48, 0062-69].
But Kaneko doesn’t explicitly teach the request is performed by an input.
However, Pietruszka discloses the request is performed by an input [0112-114, 0110].
	Pietruszka also discloses a computing device comprising: an input interface; an output interface; a wireless network connection; a processor coupled to the input interface, the output interface, and the network connection (Fig. 8) [0100, 0112-114]. 
receiving input selecting a remote command from the one or more remote commands (backup/delete/lock command request) [0112-114, 0054-58] and 
transmitting, to the remote device, an instruction to execute the selected remote command [0112-114, 0054-58].
Since, all are analogous arts addressing retrieving services for a mobile device, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Kaneko and Pietruszka to allow the user to enroll in the appropriate available services as desired, thus, improving user friendliness.
But Kaneko as modified by Pietruszka don’t explicitly teach receiving input selecting a remote device associated with the user account, wherein the remote device is uniquely identified, wherein the remote device is selected from a plurality of remote devices associated with the account.
However, Klein discloses (Fig. 7) receiving input selecting a remote device (any one of Home, Office, Mobile phones) associated with the user account, wherein the remote device is uniquely identified, wherein the remote device is selected from a plurality of remote devices associated with the account (Fig. 7 shows selecting one of the remote terminals associated with a user’s account, the remote terminal’s unique e.g. 201B) [0009-12, 0105, 0088, 0015].
Since, all are analogous arts addressing retrieving services for a mobile device, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Kaneko and Pietruszka and Klein to allow the user to determine related devices quickly, thus, allowing the system to make more precise and appropriate determinations more efficiently.
	But Kaneko and Pietruszka and Klein don’t explicitly teach receive, via the wireless network connection, an indication that the selected remote command was not executed by the remote device because the selected remote command was not enabled for execution at the remote device. 
	However, Froelich discloses receive, via the wireless network connection, an indication that the selected remote command was not executed by the remote device because the selected remote command was not enabled for execution at the remote device (alerting the MS about rejecting remote communication type request, based on the availability of such communication type, e.g. voice, text, SMS services, in the remote device) [0067, 0057].
Since, all are analogous arts addressing communication services for a mobile device, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Kaneko and Pietruszka, Klein and Froelich to allow the user to receive rejection notification when a service option is not available; thus, allowing the user to make better decisions based on the status determination.

	Claim 19 differs from claim 1 by the additional recitation of the following limitations, which is also taught by Kaneko as modified by Pietruszka, Klein, and Froelich.  Pietruszka further discloses a non-transitory computer-readable medium, storing instructions executable to cause one or more data processing apparatus [0005].

	For claim 3, Kaneko, as modified by Pietruszka, Klein, and Froelich, discloses the transmitting comprises concurrently transmitting multiple commands to the remote device (backup/delete/lock command requests) [0045-48, 0062-69].

	For claims 4 and 14, Kaneko, as modified by Pietruszka, Klein, and Froelich, discloses the multiple commands are associated with a predetermined order of execution (in an order of priority for backup data) [0040-41, 0045].

	For claims 6, and 21, Kaneko, as modified by Pietruszka, Klein, and Froelich, discloses a command of the one or more remote commands is enabled by default for execution by the remote device (priority backup default) [0040-41, 0045]. Pietruszka also discloses an execution default function for execution by the mobile device [0062, 0106]

	For claim 8, Kaneko as modified by Pietruszka, Klein, and Froelich, Pietruszka further discloses presenting one or more remote commands enabled for execution at the remote device comprises presenting only remote commands that are enabled for execution by the remote device [0047-49]. See motivation to combine the references from above.

For claim 9, Kaneko, as modified by Pietruszka, Klein, and Froelich, discloses the selected remote command causes the remote device to generate an output (backup/delete/lock command requests) [0045-48, 0062-69].

	For claim 10, Kaneko as modified by Pietruszka, Klein, and Froelich, Pietruszka further discloses the output comprises a message to be presented on a display or a sound to be output from a speaker [0049]. See motivation to combine the references from above.

	For claim 11, Kaneko, as modified by Pietruszka, Klein, and Froelich, discloses the selected remote command causes the remote device to be locked or to be wiped (backup/delete/lock command requests) [0045-48, 0062-69].

	For claim 13, Kaneko, as modified by Pietruszka, Klein, and Froelich, discloses the processor is further configured to cause the computing device to transmit, concurrently with the instruction for the remote device to execute the selected remote command, an instruction for the remote device to execute one or more additional remote commands (backup/delete/lock command requests) [0045-48, 0062-69].

	For claim 22, Kaneko, as modified by Pietruszka, Klein, and Froelich, Klein further discloses receiving input selecting a remote device associated with the user account comprises: presenting one or more remote devices associated with the user account; and receiving a touch input identifying the remote device [0009-12, 0105, 0088, 0015]. See motivation to combine the references from above.

For claims 24 and 27, Kaneko, as modified by Pietruszka, Klein, and Froelich,  Froelich further discloses receiving, from the remote device, an indication that the selected remote command was not executed by the remote device because the selected remote command is no longer enabled for execution at the remote device (alerting the MS about rejecting remote communication type request, based on the availability of such communication type, e.g. voice, text, SMS services, in the remote device) [0067, 0057]. See motivation to combine the references from above.

For claim 30, Kaneko, as modified by Pietruszka, Klein, and Froelich, Froelich further discloses present, via the output interface, a list of the plurality of remote devices associated with the user account, the list indicating whether each of the remote devices is currently reachable (status indicator for all the devices pertaining to user’s account, to show whether it’s online/available) [0054, 0038, 0043]. See motivation to combine the references from above.

Claims 25, 26, 24, 28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaneko et al.  (US Pub. 20070281664 A1) in view of Pietruszka (US Pub. 20070226778 A1) in further view of Klein et al. (US Pub. 20050195802 A1) in further view of Froelich (US Pub. 20100238919 A1) in further view of Hodge (US Pub. 20040029564 A1).

For claim 25 and 28, Kaneko, as modified by Pietruszka, Klein, and Froelich, discloses all limitation this claim depends on.
But Kaneko, as modified by Pietruszka, Klein, and Froelich, doesn’t explicitly teach the following limitation taught by Hodge.
Hodge discloses receiving a list of calls placed or received by the remote device during a defined period of time (Figs. 17-18) [0272-273].
Since, all are analogous arts addressing communication services for a communication network, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Kaneko and Pietruszka, Klein, Froelich and Hodge to allow the system to track relevant communication records; thus, allowing the system to enhance data tracking in order to make the network more efficient.

For claim 26 and 29, Kaneko, as modified by Pietruszka, Klein, and Froelich, discloses all limitation this claim depends on.
But Kaneko, as modified by Pietruszka, Klein, and Froelich, doesn’t explicitly teach the following limitation taught by Hodge.
Hodge discloses the period of time is specified by the usage command (Figs. 17-18) [0272-273].
Since, all are analogous arts addressing communication services for a communication network, therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to combine the teaching of Kaneko and Pietruszka, Klein, Froelich and Hodge to allow the system to track relevant communication records; thus, allowing the system to enhance data tracking in order to make the network more efficient.

Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, a new reference has been used for new ground of rejections. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 8467768 B2 - remotely securing, accessing, and managing a mobile device or group of mobile devices. The invention enables a remote access web page to be generated by a server and displayed on a client computer. The server receives requested actions from the client computer and interacts with the mobile device to perform the actions. In the case of a lost or stolen device, the invention enables a user to take actions leading to the recovery or destruction of the device and data stored on it. The invention enables multiple types of 
remote access, including: locking the device, backing up data from the device, restoring data to the device, locating the device, playing a sound on the device, and wiping data from the device. 
US 9020466 B2 - A system is provided for recovering a mobile device by enabling an authorized user to remotely change the profile of the device to assist others in returning the device to the user. Initially, a user registers the mobile device with a recovery assist server. When the user is unable to locate the device because it is, for example, lost or stolen, the user indicates with the server that the device is missing. The device and the server are configured to communicate with each other, for example, periodically or, in another example, on device start up. If the device is identified as missing on the server, the operation of the mobile device is configured based on a missing profile associated with the mobile device. Once the device is located, the user indicates with the server that the device is no longer missing. When the device is unidentified as missing on the server, the operation of the mobile device is configured based on a user profile associated with the mobile device. When the mobile device is configured based on the missing profile, the mobile device may, for example, display a background image or play a ring tone to inform persons near the device that the device is considered mislaid and to provide such persons with information for returning the device.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642